Order entered July 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00617-CV

                                CHARLES JONES, Appellant

                                                V.

                                   JAMES P. NEIL, Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. CV-12-2015

                                            ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellant’s May 20, 2014

motion to adopt previously-filed clerk’s and reporter’s record.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE